Citation Nr: 0424812	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  02-01 079A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to June 1970 
and from November 1990 to June 1991.  He also had periods of 
duty with a National Guard unit until 2000, including a 
period of inactive duty training in May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO decision, which 
denied entitlement to service connection for a myocardial 
infarction; and from an April 2002 RO decision, in which 
service connection for PTSD was denied.  

A videoconference hearing was held in April 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that relevant VA treatment records were 
associated with the claims folder subsequent to the issuance 
of the most recent supplemental statement of the case.  The 
RO has not had the opportunity to consider this evidence.  
The Board must remand the additional evidence to the RO or 
AMC for initial consideration pursuant to 38 U.S.C. § 7104(a) 
(West 2002).  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)

PTSD

VA is also required to tell claimants what evidence is needed 
to substantiate the claim, what evidence the are responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  In implementing this 
statute VA has undertaken to inform claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The RO provided some of this notice in a letter dated in 
November 2001 in connection with the veteran's claim for 
service connection for a myocardial infarction; however, the 
letter did not inform the veteran of the evidence needed to 
substantiate his claim with regard to his claim for service 
connection for PTSD.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The veteran maintains that he has PTSD due to stressful 
events during active duty in the Persian Gulf War.  He 
contends that during that service he was subject to attacks 
from SCUD missiles.  Lay statements from two of his comrades 
and evidence furnished by the United States Armed Services 
Center for Research of Unit Records (USASCRUR) corroborate 
SCUD missile attacks during the veteran's service in the 
Persian Gulf War.

A provisional diagnosis of PTSD was reported in a VA 
treatment note dated in June 2001.  In a treatment record 
dated in May 2004, it was noted that the veteran was being 
referred to a physician for "additional confirmation of PTSD 
diagnosis."

A VA examination is necessary to clarify whether the veteran 
meets the criteria for a diagnosis of PTSD, and if so, to 
clarify the stressors that support the diagnosis.  

At his hearing the veteran testified that he was receiving 
current treatment at the Florence, South Carolina Vet Center, 
and at VA medical centers in Durham, North Carolina; and 
Columbia, South Carolina.  The claims folder contains no 
records from the Vet Center, or from the Durham, North 
Carolina VA Medical Center.  VA is required to obtain these 
records, including the possible evaluation following his 
referral in May 2004.  

Accordingly, this claim is REMANDED for the following further 
development:  

1. The RO or AMC should ensure that the 
notice requirements of 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b) are 
met.

2.  The AMC or RO should request all 
records of the veteran's treatment at the 
Florence, South Carolina Vet Center; all 
records of his treatment for PTSD at the 
Durham, North Carolina VA Medical Center; 
and all records of his treatment for PTSD 
at the Columbia, South Carolina VA 
Medical Center since May 2004.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
(50 percent probability or more) that he 
has PTSD due to an in-service stressor.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria of DSM-IV are 
met, and should specify the stressors 
supporting the diagnosis.  If the veteran 
does not meet the criteria for a 
diagnosis of PTSD, the examiner should 
explain which criteria are not met.  It 
is imperative that the physician who is 
designated to examine the veteran, review 
the evidence in the claims folder, 
including a complete copy of this REMAND 
and acknowledges such review.

4.  If the VA examination yields a 
diagnosis of PTSD based on an in-service 
stressor for which there is no credible 
supporting evidence, the AMC or RO should 
take the necessary steps, in accordance 
with Manual M21-1, to obtain such 
evidence.

4.  Then the AMC or RO should 
readjudicate the issues of entitlement to 
service connection for PTSD and a 
myocardial infarction.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


